DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,210,500 and claims 1-6 of U.S. Patent No. 10,515,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations. It is because the claims in the continuation application are broader than the ones in the patent application, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982). 
 	For example, claim 1 of the present application recites “acquiring”, “displaying”, “detecting”, “and “determining” steps which are the similar to the patented claim 1. Furthermore, the cited patents has more limitations, thereby encompassing the present application's limitations.
 	Therefore, claim 1 of the present invention is broader than claim 1 of the patented applications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhury et al, US 8,856,541.
 	Regarding claim 1, Chaudhury discloses a face detection device (figs 1A-3B, element 102; col. 9, lines 55-57; a computing device for detecting possible spoofing in captured facial images) comprising:
 	at least one memory configured to store instructions (fig. 2, element 48; col. 10, line 1 and lines 25-56; one or more storage devices are used to store program instructions for execution by processors); and 
 	at least one processor configured to execute the instructions (fig. 2, element 40; col. 9, lines 65-66 and col. 10, lines 16-24; one or more processors  are configured to implement functionality and/or process instructions for execution within computing device) to perform: 
 	acquiring a facial image sequence indicating a user’s face (figs. 4-5, element 508; col. 17, lines 31-33 and col. 20, lines 4-10; receive, from an image capture device at least a first image of a face of a user and a second image of the face of the user. For instance, the first and second images may be separate frames of the captured video data of the user); 
 	displaying presentation information on a display device (figs. 4-5, element 504; col. 19, line 57-col. 20, line 4; the computing device displays, using a display device, a graphical user interface (GUI) including an element. An example of an element is a GUI element, such as challenge dot) and changing a position of the presentation information on a screen of the display device (figs. 3A-3B and 4, element 506; col. 17, lines 19-30, lines 52-67 and col. 20, lines 1-4; the computing device moves the element according to the challenge pattern within the GUI.  For instance, the computing device moves the challenge dot along a straight line path. Examiner broadly interpret the moving of the challenge dot as changing the position of the challenge dot);
 	detecting, from the facial image sequence, a direction of line-of-sight of the user (figs. 4-5, element 510; col. 20, lines 11-14; the eye movement detection module detects one or more eye movements based at least in part on the first image of the face of the user and the second image of the face of the user); and
 	determining a face of the user indicated by the facial image sequence is a living face, in accordance with relationship between temporal change of the direction of the line-of-sight of the user and the change of the position of the presentation information on the screen of the display device (figs. 3A-3B and figs. 4-5, element 512; col. 8, lines 29-45, col. 17, lines 19-51, and col. 20, lines 20-38; By identifying one or both eyes of the user in the captured images, and analyzing the movements of the eye(s), eye movement detection module of anti-spoofing module can determine whether the user has performed the expected eye movement pattern with an acceptable level of accuracy.  If eye movement detection module detects that the detected eye movement pattern matches the challenge pattern with a sufficient level of accuracy (and based on the facial recognition programs granting a match to one or more of the images), computing device may authenticate the user, and grant the user access to one or more functionalities controlled by computing device).
 	Regarding claim 2, the face detection device according to claim 1, Chaudhury further discloses wherein the presentation information includes textual information (figs. 3A-3B, element 308; col. 17, lines 7-20; the pattern display displays “follow the challenge dot below”).
 	Regarding claim 3, the face detection device according to claim 1, Chaudhury further discloses wherein the presentation information includes a diagram (figs. 3A-3B, element 308; col. 17, lines 19-30; movement pattern module moves challenge dot along a horizontal path (shown as a dotted line within pattern display). Examiner broadly interpret the challenge dot moves along a horizontal path in figures 3A-3B as a diagram).
 	Regarding claim 4, the face detection device according to claim 1, Chaudhury further discloses wherein the at least one processor is configured to execute the instructions to perform:
 	determining a display timing and a display position of the presentation information at random (figs. 3A-3B; col. 7, lines 12-45 and col. 17, lines 19-30).
 	Regarding claim 5, the face detection device according to claim 1, Chaudhury further discloses wherein the at least one processor is configured to execute the instructions to perform:
 	determining the face of the user is a living face, in accordance with relationship between (i) the temporal change of the direction of the line-of-sight of the user and a temporal change of position coordinates of a point on a screen of the display device closely watched by the user, and (ii) the change of the position of the presentation information on the screen of the display device (figs. 3A-3B and figs. 4-5, element 512; col. 8, lines 29-45, col. 17, lines 19-51, and col. 20, lines 20-38).
 	Regarding claim 6, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665